     Case 4:20-cv-05640-YGR Document 441-2 Filed 04/12/21 Page 1 of 5



 1   PAUL J. RIEHLE (SBN 115199)
     paul.riehle@faegredrinker.com
 2   FAEGRE DRINKER BIDDLE & REATH
     LLP
 3   Four Embarcadero Center
     San Francisco, CA 94111
 4   Telephone: (415) 591-7500
     Facsimile: (415) 591-7510
 5
     CHRISTINE A. VARNEY (pro hac vice)
 6   cvarney@cravath.com
     KATHERINE B. FORREST (pro hac vice)
 7   kforrest@cravath.com
     GARY A. BORNSTEIN (pro hac vice)
 8   gbornstein@cravath.com
     YONATAN EVEN (pro hac vice)
 9   yeven@cravath.com
     LAUREN A. MOSKOWITZ (pro hac vice)
10   lmoskowitz@cravath.com
     M. BRENT BYARS (pro hac vice)
11   mbyars@cravath.com
     CRAVATH, SWAINE & MOORE LLP
12   825 Eighth Avenue
     New York, New York 10019
13   Telephone: (212) 474-1000
     Facsimile: (212) 474-3700
14
     Attorneys for Plaintiff and Counter-
15   defendant Epic Games, Inc.
16

17                              UNITED STATES DISTRICT COURT
18                           NORTHERN DISTRICT OF CALIFORNIA
19                                      OAKLAND DIVISION
20
     EPIC GAMES, INC.,                                 No. 4:20-CV-05640-YGR-TSH
21
                      Plaintiff, Counter-defendant,    [PROPOSED] ORDER APPOINTING
22
                                                       SPECIAL MASTER FOR PRE-TRIAL
23                                                     RULINGS
                          vs.
24                                                    Trial Date: May 3, 2021
     APPLE INC.,                                      Courtroom: 1, 4th Floor
25                                                    Judge: Hon. Yvonne Gonzalez Rogers
                      Defendant, Counterclaimant.
26

27

28
        [PROPOSED] ORDER APPOINTING SPECIAL MASTER FOR PRE-TRIAL RULINGS
                           Case No.: 4:20-cv-05640-YGR-TSH
      Case 4:20-cv-05640-YGR Document 441-2 Filed 04/12/21 Page 2 of 5



 1                   WHEREAS, pursuant to the Court’s Standing Order Re: Pretrial Instructions in

 2   Civil Cases and Pretrial Order No. 2 (ECF No. 381), the Court ordered Plaintiff and Counter-

 3   defendant Epic Games, Inc., and Defendant and Counterclaimant Apple Inc. (together, the

 4   “Parties”) “to hire a retired judicial officer to resolve their objections, to the extent that there are

 5   any” to the Parties’ respective deposition designations in the above-captioned action (the

 6   “Action”);

 7                   WHEREAS, the Parties have met and conferred with respect to the selection of a

 8   retired judicial officer and have agreed, subject to Court approval, to the retention of the

 9   Honorable Elizabeth Laporte (Ret.), a retired Magistrate Judge for the Northern District of

10   California who currently serves as a neutral at JAMS in San Francisco, CA and has previously

11   served as Special Master in the matter of Plexxikon Inc. v. Novartis Pharmaceuticals Corporation,

12   No. 17-cv-04405-HSG (N.D. Cal.);

13                   WHEREAS, pursuant to Pretrial Order No. 2, the Court ordered the parties to

14   provide deposition designations, including counter designations, by noon (12 PM PST) Tuesday,

15   April 27, 2021, with all objections having been resolved;

16                   THEREFORE, IT IS HEREBY ORDERED:

17                   1.      The Honorable Elizabeth Laporte (Ret.) shall cause to be filed a declaration

18   under 28 U.S.C. § 455 confirming that there are no grounds for disqualification.

19                   2.      Effective upon the filing of the declaration set forth in paragraph 1, the

20   Honorable Elizabeth Laporte (Ret.) is appointed pursuant to Federal Rule of Civil Procedure 53 as

21   Special Master to supervise and preside over the pre-trial resolution of objections to designations

22   to deposition testimony (“Deposition Objections”) in the Action. Pursuant to Fed. R. Civ.

23   P. 53(b)(2), the Court hereby directs the Special Master to proceed with all reasonable diligence in

24   performing the duties set forth herein.

25                   3.      Scope of Duties: The Special Master shall assist the Parties in the

26   resolution of pre-trial disputes concerning Deposition Objections and shall render a decision on

27   any disputes concerning Deposition Objections that the Parties are unable to resolve consensually.

28
                                            -2-
         [PROPOSED] ORDER APPOINTING SPECIAL MASTER FOR PRE-TRIAL RULINGS
                            Case No.: 4:20-cv-05640-YGR-TSH
      Case 4:20-cv-05640-YGR Document 441-2 Filed 04/12/21 Page 3 of 5



 1                  4.      Scope of Authority: The Special Master’s authority in furtherance of the

 2   foregoing duties shall be limited to the following:

 3                          a.      Convening video conferences or telephone conferences among the

 4                                  Parties;

 5                          b.      Ordering briefing or argument on any disputed issues;

 6                          c.      Setting a date, time and place for any hearings determined by the

 7                                  Special Master to be necessary;

 8                          d.      Presiding over and regulating such hearings;

 9                          e.      Issuing informal guidance and attempting to get the Parties to reach

10                                  agreement;

11                          f.      Issuing written orders, reports and/or recommendations;

12                          g.      Issuing oral rulings that may be reduced to writing at a Party’s

13                                  request; and

14                          h.      Upon the agreement of the Parties, any other authority properly

15                                  within the scope of Fed. R. Civ. P. 53(c)(1).

16                  5.      Preservation of Record: The Parties shall maintain files consisting of all

17   documents submitted by the Parties and any written orders, reports and/or recommendations. Any

18   written orders, reports and/or recommendations issued by the Special Master shall be emailed to

19   the Parties. Such emailing shall fulfill the Special Master’s duty to serve the order, report and/or

20   recommendations on the parties. In addition, any orders, reports and/or recommendations issued

21   by the Special Master resolving the Deposition Objections shall be jointly filed by the Parties via

22   Electronic Case Filing in the form of a notice of ruling. The notice of ruling shall be filed no later

23   than noon (12 PM PDT) on Tuesday, April 27, 2021.

24                  6.      Action on Special Master’s Orders, Reports or Recommendations: Pursuant

25   to Fed. R. Civ. P. 53(b)(2)(D), the procedures for any action on the Special Master’s orders,

26   reports and/or recommendations shall be as follows:

27

28
                                            -3-
         [PROPOSED] ORDER APPOINTING SPECIAL MASTER FOR PRE-TRIAL RULINGS
                            Case No.: 4:20-cv-05640-YGR-TSH
      Case 4:20-cv-05640-YGR Document 441-2 Filed 04/12/21 Page 4 of 5



 1                         a.      Time Limits: Any party wishing to object to any orders, reports

 2                                 and/or recommendations of the Special Master must file such

 3                                 objection with the Court no later than Friday, April 30, 2021.

 4                                 Review of the Special Master’s orders, reports and/or

 5                                 recommendations will be subject to the same procedures as review

 6                                 of orders of a Magistrate Judge, see Civ. L.R. 72-2, except as

 7                                 otherwise set forth herein.

 8                         b.      Filing the Record for Review: The Party filing the objection shall

 9                                 submit with such objection any record necessary for the Court to

10                                 review the Special Master’s order, report and/or recommendation,

11                                 including any transcripts of proceedings before the Special Master

12                                 and any documents submitted by the parties in connection with the

13                                 Special Master’s order, report and/or recommendation. Failure to

14                                 provide the record shall constitute grounds for the Court to overrule

15                                 the objection or deny the motion.

16                  7.     Ex Parte Communications: To facilitate the fulfillment of her duties under

17   this Order, the Special Master may communicate ex parte to the Court to the extent that the

18   Special Master deems necessary and appropriate. In addition, the Special Master may have ex

19   parte communications with a Party, but such communications shall be limited to administrative

20   matters such as scheduling hearings, telephone calls or briefing if such arrangements cannot be

21   made in a timely manner by contacting the Special Master’s administrative assistant.

22                  8.     Compensation: The Special Master’s hourly fee shall be $800 per hour, the

23   Special Master’s standard hourly rate at JAMS for this type of work. Responsibility for payment

24   of the Special Master’s fees shall be divided equally between the Parties. The Parties shall pay the

25   Special Master's fees within thirty (30) calendar days of assessment, unless otherwise excused by

26   the Special Master or the Court.

27

28
                                            -4-
         [PROPOSED] ORDER APPOINTING SPECIAL MASTER FOR PRE-TRIAL RULINGS
                            Case No.: 4:20-cv-05640-YGR-TSH
      Case 4:20-cv-05640-YGR Document 441-2 Filed 04/12/21 Page 5 of 5



 1

 2

 3
     GOOD CAUSE APPEARING, IT IS SO ORDERED.
 4

 5
     DATED: ________________           __________________________________________
 6                                     HON. YVONNE GONZALEZ ROGERS
                                       United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           -5-
        [PROPOSED] ORDER APPOINTING SPECIAL MASTER FOR PRE-TRIAL RULINGS
                           Case No.: 4:20-cv-05640-YGR-TSH
